cave buttes l l c michael wolfe tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date a limited_liability_company c sold property to the mari- copa flood control district for what it believed was less than fair_market_value c obtained an appraisal of the property and took a charitable_contribution_deduction for the difference between the sale price and the appraised fair_market_value r denied the charitable_contribution_deduction in its entirety believing that c failed to comply with the substantiation requirements for charitable_contributions r asserted that c failed to attach a qualified_appraisal report to its return and that it also failed to use a qualified_appraiser alternatively r obtained his own appraisal and determined that the fair_market_value of the property was not higher than the sale price thus negating any charitable_contributions held c’s appraisal report substantially complied with the requirements of sec_1_170a-13 income_tax regs by including one of the two appraisers’ signatures on form_8283 noncash charitable_contributions held further a description of the appraised property by address and characteristics is sufficient to strictly comply with sec_1_170a-13 income_tax regs held further the wording in the appraisal report that it was conducted to value the property for filing with the irs at least substantially if not strictly complied with sec_1_170a-13 income_tax regs held further a dif- ference between the date of valuation and the date of con- tribution of at least days and at most days without any significant events’ affecting the land during that time substantially complies with sec_1_170a-13 income_tax regs held further r conceded that the appraisal report’s definition of fair_market_value while not in strict con- formity with the one in sec_1_170a-1 income_tax regs substantially complied with it held further a document posted to a government website is self-authenticating if government sponsorship can be verified by visiting the website itself held further a general highway and transportation map digitally converted and posted on a government-sponsored website met all three requirements of fed r evid b as an ancient document exception to cave buttes l l c v commissioner the rule against hearsay and was therefore admissible held further c had an express easement to access the land when c sold it held further c had an implied easement to access the land under arizona law when p sold it held further c’s appraisal report reflected a reasonable value of dollar_figure7 million that we adopt michael allen harsch michael gregory galloway and kacie n c dillon for petitioner alicia e elliott jan robert cuatto and doreen marie susi for respondent holmes judge cave buttes llc owned acres on a hill that in the distance overlooked downtown phoenix but up close it overlooked a dam owned by the maricopa county flood control district the district staff did not want cave buttes to build anything close to its dam but cave buttes insisted it had the right and ability to build at least three luxury homes on the property after running into a tangle of obstacles thrown up by the district cave buttes decided to sell cave buttes says the sale was at less than fair_market_value and wants a charitable-contribution deduction for the difference the commissioner says we shouldn’t give cave buttes any deduction because it failed to comply with the charitable-contribution regulations and even if it did comply the property wasn’t worth what it claimed findings_of_fact cave buttes describes the property as an 11-acre prized piece of mountainside real_estate valued for its secluded premier location in phoenix arizona it has exquisite views and endless opportunities and even undeveloped is worth millions-dollar_figure7 million to be exact the commis- sioner on the other hand describes the property as an unremarkable piece of unimproved and inaccessible land the contested land is in fact on a hillside in the phoenix metro area and is very close to the u s freeway-the major highway used by phoenicians to get anywhere in their city in a relatively short time it is also between two residen- tial communities-mountaingate to the southwest and happy valley to the northeast-but is surrounded on all sides by thousands of acres of open space most of this space how- ever is owned by the district-the part of local_government united_states tax_court reports that protects maricopa county from floods with a network of dams spillways and flow easements that it owns and over- sees the property entered the early twentieth century as part of a 40-acre piece of the minneapolis and st paul mining patents and changed hands many times between and when it was bought by a couple named robinson the robinsons split the property in they sold the northern acres to the district and held on to the remaining acres in fee simple the deed the warranty deed to their remaining property carved out a reservation that said as a further consideration it is agreed between the parties herein that grantors shall have access from remaining prop- erty in st paul lode mining claim to low water mark of the above described property the low water mark is at the base of an old dam the cave creek dam within the district- owned portion of the parcel by the district had bought much of the property in the area from the united_states department of the interior’s bureau of land management and private landowners as it prepared to build the larger and much more modern cave buttes dam in the robinsons were out-of-towners and rarely if ever vis- ited the property themselves by the start of this century they were also growing old and in got a postcard from an enterprising phoenix broker who asked if he could list the property for sale this broker had developed quite a bit of a business by tracking down landowners with undeveloped land on the fringes of phoenix it turned out that the robinsons were interested and word soon began to spread that the parcel was going up for sale it caught the attention of michael p wolfe a former real-estate agent in phoenix wolfe knew the general location of the property and longtime a glorious vestige of the old west’s history mining claims can be pat- ented or unpatented an unpatented mining claim is a parcel for which an individual has asserted a right of possession but where the right is re- stricted to the extraction and development of a mineral deposit the rights granted by a mining claim are valid against a challenge by the united_states and other claimants only after the discovery of a valuable mineral deposit a patented mining claim actually conveys ownership of the land removes it from the public domain and lets its owners use and sell it just like the private land easterners are familiar with see eg 119_fedclaims_1 cave buttes l l c v commissioner saw it as the perfect opportunity to build dream homes for his mother his brother and himself so site unseen he paid the full- unbelievable -asking price of dollar_figure the deal closed in date wolfe then met with larry hendershot of the district who cautioned him that the district had become especially sen- sitive about the safety of its dams after september hendershot told wolfe that the district didn’t want him to access the property at the point on its northern edge reserved in the old deed-access that would have required driving on two roads cave creek dam road or jomax road-because those roads would take him too near the old cave creek dam and its impoundment and spillway areas the access point reserved in the warranty deed was itself something hendershot also wanted off limits-it came too close to both the old and the new dams when wolfe bought the property he knew of the access reservation in the warranty deed and didn’t believe access would be an issue and he was content for the time being to get to his property from the south on an existing gravel road with that hendershot handed over a letter granting permission to cross district land and a key to open a gate so wolfe could now drive to his property wolfe didn’t much care which direction he had to drive to get to his property but if it wasn’t to be the point reserved in the deed he wanted to make sure he could formalize his right to this alternative route he brought his engineer to a meeting with hendershot-who surprised him when he showed up with about twenty other district employees the district staff made clear that they didn’t want wolfe to do anything with the northern easement reservation in the warranty deed wolfe tried to discuss the type of road and fence that the district would require if he had to reach his property from the south he believed he could use existing roads a small portion of which would have required some work with a road grader and some barbed-wire fencing but then hendershot sent wolfe a letter to explain the district would charge wolfe about dollar_figure to buy access an impoundment is the body of water created by a dam a spillway is a structure used to regulate release of flows from a dam into a downstream area united_states tax_court reports a property with obstacles to development is said by those in the industry to have hair and wolfe could see his prop- erty’s hair growing with every call or meeting he had with the district tired of trying to trim this hair on his own wolfe brought in charles siddle and paul johnson to discuss his predicament siddle was a real-estate veteran johnson was a former mayor of phoenix almost immediately after hearing a description of the property johnson offered to buy it for dollar_figure million contingent of course on his being able to obtain the necessary entitlements he believed if developed the property could be worth upwards of dollar_figure million wolfe rejected the offer and suggested instead that siddle and johnson become his partners to develop the property as a team the three formed cave buttes llc at the end of with wolfe owning and johnson and siddle split- ting the rest later that year cave buttes hired suthers associates to prepare a preliminary plat showing half-acre lots but because of concerns over the quality of the company’s work and its effect on cave buttes’ development timeline the part- ners decided instead to do a metes-and-bounds split of the property into three lots the lots were proportional to the members’ ownership interests so that if the partnership ended each partner could take a lot proportional in size to his membership interest the metes-and-bounds split created three legally separate properties and enabled cave buttes to form a homeowners_association a homeowners_association they expected would have an easier time getting a right-of- way from the state and would also take the property outside the city of phoenix’s subdivision rules subdivisions require more detailed utility_services and infrastructure and are gen- llc stands for limited_liability_company llcs are creatures of statute and are a form of business ownership that allows one or more people or organizations to invest in an entity that provides them with limited liabil- ity cave buttes had the option under the regulations to choose to be taxed as a c_corporation but it had to affirmatively elect to do so see sec_301_7701-3 proced admin regs it did not and because cave buttes had more than one member tax law treats it as a partnership by default see id see also k h co llc emp stock ownership plan v commis- sioner tcmemo_2014_31 all section references are to the internal_revenue_code and regulations in effect for the tax_year in issue unless we use a more complete citation cave buttes l l c v commissioner erally more costly a property developed through a metes- and-bounds split does not for example need to have a paved road or a water-sewer line cave buttes then discovered that the property had been part of an s-1 zoning overlay by the city which had annexed the property in before the annexation the property was in unincorporated maricopa county and zoned rural-43 which allows for one house per acre the s-1 zoning allows for one dwelling_unit for the first acre and one additional unit for each additional acres this meant that under rural-43 zoning cave buttes could build as of right houses but under s-1 zoning only 2-though with the metes-and-bounds split there were now three properties of greater than an acre in size suggesting there could be three homes built as of right phoenix az zoning ordinance this possible downzoning of the property was yet more hair sprouting-the partners thought it was not sup- posed to happen when land is annexed by an arizona city to fix this would mean notifying the city manager and get- ting the issue heard by the city council johnson became the partnership’s designated barber shortly after the formation of cave buttes he began setting up meetings with city and county officials to discuss the property’s zoning and access issues after these meetings johnson was confident that cave buttes could develop the property into the lots as originally planned he also believed based on his prior experience and dealings with the district that cave buttes would be granted access to the the district’s appraiser see infra p apparently thought the size of the property slightly more than acres meant that the zoning rules would allow up to homes if divided into lots of at least one acre it is not at all clear they were right about this arizona law prohibits a city’s allowing greater uses in its initial zoning of the annexed property see ariz rev stat ann sec l here the land use would have been less but arizona law also says that a later rezoning must be done in accordance with applicable procedures id sec a this would require formal notice if a rezoning involves a reduction in al- lowable uses which we find it more_likely_than_not the robinsons never received on the other hand is the initial zoning done as part of the an- nexation a rezoning see blanchard v show low planning zoning comm’n p 2d ariz ct app noyes j dissenting suggesting annexing city can do whatever it wants with the initial zoning as long as consistent or more restrictive than before united_states tax_court reports property from the south at no cost but it became clear that the challenges they were facing with the district had less to do with access and more to do with the district’s concerns about building anything near the dams then another tress sprouted it turned out that if cave buttes had to access its property from the south instead of its reserved point of access it would need to negotiate access for a part of the route-about four-tenths of an acre-from the state arizona law has a formal process to do this and cave buttes would have had to fill out an application obtain an appraisal and pay an amount that was based on a formula the partners believed that getting access is a matter of right in arizona not a discretionary grace and favor from the government see infra pp wolfe estimated this process would take no more than months but after pondering all their prob- lems with the district the partners instead agreed to con- sider the district’s offer for a land exchange factors that harding wanted to district policy on land exchanges requires appraisal of both parcels that might be exchanged and the district has its own list of appraisers approved for this type of job it chose one wayne harding he appraised the cave buttes property for dollar_figure as of date while the trade-property was appraised for around dollar_figure million the circumstances of this appraisal are especially important to this case the most important one is that before making the appraisal harding called a local_government employee diana cunningham to ask her a few questions about access to the property-one of several learn about cunningham was a sincere witness and was at the time harding spoke with her a property-management branch manager in the real-estate division of the public works department she also had twenty years of experience in municipal real-estate issues with the arizona department of transportation she is a diligent employee and manager but her training has almost all been on the job-her formal edu- cation ended before she graduated from high school so when harding asked her about legal access to the cave buttes property she responded sincerely-but without any of the research or expertise in arizona land law another person might have brought to the question-that in her opinion the property had no access and the district would not grant access for fear of vandalism trespassing and air-quality cave buttes l l c v commissioner issues in the dam area she also told harding that the county would consider selling a right-of-way over district property for a single residence only-even though she admitted that she didn’t know anything about the relevant zoning law and so didn’t know if a single residence was legally the maximum permissible on the property at the time based on cunningham’s answers harding appraised the property as a legally and physically inaccessible one- home site hypothesizing these kinds of restrictions on their right to develop their property struck the much more knowledgeable and experienced cave buttes partners as absurd but it also made them realize even more than before that their hairy property was becoming less clean shaven by the day swap discussions broke down soon after unable to agree on a selling_price for the property johnson reached out to the chairman of the maricopa county board_of supervisors fulton brock who suggested to johnson that cave buttes sell the property to the district for the amount of the appraisal and simply donate the remaining value of the prop- erty siddle then spoke with deputy county attorney jean rice and various members of the district to say that cave buttes was prepared to complete the proposed part-sale part- donation but that he had no idea as to the actual value of the property given the mistakes in harding’s appraisal he proposed that he hire two mai appraisers to reappraise the property this worked rice called siddle to say that the dis- trict was prepared to accept the deal-dollar_figure in cash and a donation of the remaining value rice prepared the pur- chase agreement in date signed by three representa- tives of the district and by wolfe on behalf of cave buttes a letter signed by wolfe in an addendum to the purchase agreement explains that the dollar_figure purchase_price is based on the harding appraisal but the district agrees that the split into three separate lots and the proposed access to the property could result in an increase in the value above member of the appraisal institute the appraisal institute was created by a merger of the american institute of real_estate appraisers and the society of real_estate appraisers and mai is considered the most highly regarded designation in the real-estate appraisal community see schwartz v commissioner tcmemo_2008_117 aff ’d 348_fedappx_806 3d cir united_states tax_court reports dollar_figure and that any part of the appraisal value greater than the purchase_price would be considered a charitable donation based on an appraisal that will be requested and paid for by cave buttes llc after the close of escrow the cave buttes partners realized that the deal had moved in an unexpected direction they found a cpa larry workman to advise them how to properly document and report the dona- tion of the property on their form_8283 noncash charitable_contributions and form_1065 u s return of partnership income they then chose to obtain two appraisals one by lyons valuation group and the other by edward conn lyons in a report prepared by david lyons and his colleague jeffrey clifford appraised the property at dollar_figure million and conn appraised it at dollar_figure million cave buttes decided to use the lower appraisal to report the value of the property on its tax returns the partnership however attached both appraisals to its tax_return and made sure to also fill out and attach form 8283-the form the irs directs taxpayers to use to describe donated property and identify the charitable donee cave buttes also attached the lyons appraisal to this form and made sure it had the signatures of both the appraiser and andrew kunasik chairman of the district’s board_of directors in an fpaa sent in date the commissioner determined that cave buttes had failed to satisfy the requirements under sec_170 for a charitable_contribution that it hadn’t adequately established the value of the prop- erty to be dollar_figure million and that therefore it wasn’t entitled to claim a contribution of more than the district’s appraisal of dollar_figure cave buttes thought this too close a shave and form_1065 is the annual information_return for partnerships partner- ships report their income deductions gains losses credits etc on this form the partnership isn’t subject_to income_tax itself but the partnership items reported on this form flow through to the partners fpaas are final partnership administrative adjustments certain part- nerships are governed by the tax equity and fiscal responsibility act tefra sec_6231 when the irs audits a tefra partnership re- turn and determines an adjustment is necessary it sends the partnership an fpaa the fpaa describes all the proposed changes at the partnership level tefra partnerships designate a partner to act as the tax_matters_partner to deal with the irs sec_6231 see also 143_tc_83 vasquez j dissenting cave buttes l l c v commissioner filed a petition with our court it also hired a third appraiser-dennis mcmillen-to offer his expert opinion on the fair_market_value of the property on the date of donation he came up with a fair_market_value of dollar_figure7 million we tried the case in phoenix where all three cave buttes partners resided and where cave buttes had its principal_place_of_business the only issues remaining for us to decide are whether cave buttes attached a qualified_appraisal to its return if it did whether cave buttes is entitled to an even the larger charitable-contribution deduction based on appraisal it introduced at trial and whether cave buttes is liable for a gross-valuation misstatement penalty i qualified_appraisal opinion sec_170 governs charitable deductions and it states that a charitable_contribution shall be allowable as a deduction only if verified under regulations prescribed by the secretary sec_170 the deficit_reduction_act_of_1984 defra pub_l_no sec stat pincite pro- vides certain rules for substantiating charitable_contributions and orders the secretary to prescribe regulations that require a taxpayer who claims a deduction for the donation of property worth more than dollar_figure to obtain a qualified_appraisal qualified_appraisal includes any additional information as the sec- retary prescribes in such regulations id pincite the property contributed a for these express delegations of authority to the secretary to issue regulations create the hoops that a taxpayer must we believe this means an appeal would go to the ninth circuit sec_7482 congress codified that concept in by adding paragraph to sec_170 f to require a taxpayer to obtain a qualified_appraisal for con- tributions of property if he has claimed a deduction of more than dollar_figure for that property sec_170 f c as amended by american jobs cre- ation act of pub_l_no sec_883 sec_118 stat pincite paragraph e defines the term qualified_appraisal of a property as a qualified_appraisal under regulations or other guidance prescribed by the secretary sec_170 f e united_states tax_court reports crawl through to claim a deduction estate of evenchik v commissioner tcmemo_2013_34 at and when it comes to noncash charitable deductions greater than dollar_figure the substantiation requirements become particularly exten- sive see sec_1_170a-13 income_tax regs that regulation says that n o deduction under sec_170 shall be allowed with respect to a charitable_contribution unless the substantiation requirements described in paragraph c of this section are met id subpara i paragraph c pro- vides three specific substantiation requirements but the only one at issue here is the requirement that the donor o btain a qualified_appraisal for the property contributed id subpara a a taxpayer who makes a bargain_sale_to_charity is typically entitled to a charitable-contribution deduction equal to the difference between the fair_market_value of the property and the amount_realized from the sale see 67_tc_681 39_tc_665 like any purported charitable contribu- tion a sale for less than full consideration results in a deduc- tion under sec_170 only if it satisfies the statutory requirements see 86_tc_243 sec_1_170a-13 income_tax regs requires a qualified_appraisal to include the following information a a description of the property in sufficient detail for a person who is not generally familiar with the type of property to ascertain that the property that was appraised is the property that was or will be contrib- uted b in the case of tangible_property the physical condition of the prop- erty c the date or expected date of contribution to the donee whether these requirements are satisfied also depends on the donor’s intent see 363_us_278 neither party raised cave buttes’ intent and we therefore do not discuss it here we do note however the potential for abuse in cases where a taxpayer who nego- tiates for the best terms he can obtain in a wholly commercial transaction later tries to claim a deduction for the supposed excess value of the con- tributed property over the consideration he actually received stark t c pincite s pac transp co v commissioner 75_tc_497 59_tc_566 cave buttes l l c v commissioner d the terms of any agreement or understanding entered into by or on behalf of the donor or donee that relates to the use sale_or_other_disposition of the property contributed e the name address and the identifying number of the quali- fied appraiser f the qualifications of the qualified_appraiser who signs the appraisal including the appraiser’s background experience education and membership if any in professional appraisal associations g a statement that the appraisal was prepared for income_tax pur- poses h the date or dates on which the property was appraised i the appraised fair_market_value of the property on the date or expected date of contribution j the method of valuation used to determine the fair_market_value such as the income approach the market-data approach and the replacement-cost-less-depreciation approach and k the specific basis for the valuation such as specific comparable sales transactions or statistical sampling including a justification for using sampling and an explanation of the sampling procedure employed strict compliance with the requirements is sufficient to win a deduction but it isn’t necessary in 100_tc_32 we held that the requirements of sec_1_170a-13 income_tax regs were directory rather than mandatory and asked instead if the taxpayers had substantially complied with the requirements the border between substantial compliance and lack of substantial compliance is a contested and unclear one in bond the tax- payers donated two blimps to charity they also hired an appraiser who filled out the relevant parts of the appraisal_summary in section b of the form_8283 but left out his qualifications id pincite he later provided a list of them at the beginning of the audit id pincite we decided that wasn’t fatal because substantially_all of the specified information-minus appraiser’s qualifications-did appear on the form_8283 id pincite the in 109_tc_258 aff ’d without published opinion 166_f3d_332 4th cir we built on bond and said that the predominant question in substantial-compliance cases was whether the taxpayers had provided most of the information required and the single defect in furnishing everything required was not significant indeed the legislative_history of defra sec_147 united_states tax_court reports shows that congress required a qualified_appraisal only to give the commissioner sufficient information to deal more effectively with the prevalent use of overvaluations id citing s prt vol i pincite s comm print and staff of joint comm on taxation general expla- nation of the revenue provisions of the deficit_reduction_act_of_1984 pincite j comm print we have always hesitated in substantial-compliance cases to push too hard against the regulatory language-it’s not the job of a court to rewrite regulations especially when con- gress so clearly states its intent for an area of tax law to be governed by them this has meant that taxpayers have had great difficulty the substantial-compliance standard because we’ve held that compliance isn’t substan- tial if an appraisal fails to meet the essential requirements of the governing statute 122_tc_115 we compiled a list of common errors in mohamed v commissioner tcmemo_2012_152 wl at failing to get an appraisal see eg 118_tc_334 failing to fill out section b of form_8283 the appraisal_summary see eg hewitt t c pincite having someone without expertise in appraisals complete the appraisal see eg d’arcangelo v commissioner tcmemo_1994_572 wl at having an appraisal prepared after the return was filed see eg jorgenson v commissioner tcmemo_2000_38 wl at and including insufficient or inappropriate information in an appraisal see smith v commissioner tcmemo_2007_368 wl at aff ’d 364_fedappx_317 9th cir we held in estate of evenchik for example that an appraisal of the incorrect asset prevents the commissioner from properly understanding and monitoring the claimed contribution see evenchik at and thus failed the substantial-compliance test there were also lots of other failures to strictly comply with the regulation in that case but we explained that our focus in substantial-compliance cases was on whether the appraisals described the contrib- uted property well enough to permit the commissioner to cave buttes l l c v commissioner understand the appraiser’s valuation methodology id at the commissioner’s first attack on cave buttes then is that the partnership did not comply-either strictly or substantially-with the regulation’s requirement that it attach a qualified_appraisal to its return cave buttes tells us to look at the lyons appraisal one of the two it attached to its return but the only one that cave buttes attached to its form_8283 the commissioner says he already has and asks us to hold it up against the list of requirements in the regulation he sees five flaws it was not prepared by a qualified_appraiser and does not include the qualification of the appraiser who prepared the report it does not include a sufficiently detailed or accurate description of the property it does not include a statement that the appraisal was prepared for income-tax purposes the date of value is not the date of the purported con- tribution and its definition of fair_market_value is not the same defini- tion as in sec_1_170a-1 income_tax regs we address each in turn a qualified_appraiser sec_1_170a-13 income_tax regs defines a qualified_appraiser as an individual who includes on the appraisal_summary a declaration that- the commissioner’s first argument is that cave buttes didn’t follow the regulation but he also argued in his answering brief that cave buttes’ transfer of the property to the district was not exclusively for public pur- poses see sec_170 a party may generally not raise a new issue if it surprises or prejudices the opposing party see 84_tc_191 aff ’d 796_f2d_116 5th cir 55_tc_862 27_tc_346 we need not delve much deeper on this however because we find that donations to a county’s flood-control organi- zation for the preservation and safety of the surrounding dam area are for_the_use_of a political_subdivision of a state and exclusively for public pur- poses see 138_tc_395 contributions or gifts to nonprofit volunteer fire companies are deemed to be for_the_use_of a political_subdivision of a state for exclusively public purposes and are deductible under sec_170 united_states tax_court reports a t he individual either holds himself or herself out to the public as an appraiser or performs appraisals on a regular basis b b ecause of the appraiser’s qualifications as described in the appraisal pursuant to c ii f of this section the appraiser is quali- fied to make appraisals of the type of property being valued c t he appraiser is not one of the persons described in paragraph c iv of this section and d t he appraiser understands that an intentionally false or fraudu- lent overstatement of the value of the property described in the qualified_appraisal or appraisal_summary may subject the appraiser to a civil pen- alty under sec_6701 for aiding_and_abetting an understatement_of_tax liability and moreover the appraiser may have appraisals disregarded pursuant to u s c c see paragraph c iii of this section there is another complication the lyons appraisal was written by two appraisers david lyons and jeffrey clifford and the regulation says that if two appraisers contribute to a single appraisal each shall comply with these require- ments id subdiv iii the commissioner argues that nei- ther lyons nor clifford was a qualified_appraiser he argues that lyons lacked personal knowledge about both the prop- erty and the comparables used in the report and that he didn’t personally prepare the report-clifford did but clifford is not a qualified_appraiser either because he did not sign the declaration on form_8283 and the appraisal does not include his qualifications we start with the missing signature and re sume both lyons and clifford signed the appraisal report itself even though only lyons signed the form_8283 we’d hesitate to say this wasn’t good enough the regulation states that when more than one appraiser is used all of them must sign the appraisal report id the regulation also says that an appraisal_summary is to be filled out and made on the form prescribed by the internal_revenue_service id subpara i a this form is form_8283 so the requirement that both appraisers sign the form was contained within the dense regulation but at the time cave buttes filed its return the instructions for the form didn’t address who must sign the form when multiple appraisers contribute to a single appraisal the instructions changed in to specifically say that if more than one appraiser was used both are required to sign the appraisal and part iii of form_8283 but the form to this day includes only one signature line cave buttes l l c v commissioner although we recognize that instructions to forms are not binding sources of law they are useful in illustrating under- standable taxpayer confusion why else would the irs have changed the instructions to be more clear we find that the failure to sign form_8283 by one of two appraisers especially when they both signed the attached appraisal report substantially complies with the requirements of the regula- tion see bond t c pincite lyons’ re sume was attached to the appraisal but clifford’s was not clifford also wasn’t available to testify at trial but we note that this issue was first raised by the commissioner on brief so we have to agree with the commissioner that cave buttes did not strictly comply with the requirements in the regulation when it omitted clifford’s qualifications from the appraisal but did it substantially comply we find that it did this is just like bond where we applied the substan- tial-compliance doctrine when the taxpayer included all of the information required by a regulation except the qualifica- tions of the appraiser id here all of the requirements for a qualified_appraiser have been met lyons’ qualifications were included with the appraisal and the commissioner never previously questioned until posttrial briefing whether clifford was a qualified_appraiser b accurate description of the property the regulation also requires that the property be described in sufficient detail for a person who is not generally familiar with the property to ascertain that the property that was appraised is the property that was or will be contributed sec_1_170a-13 income_tax regs the commis- sioner next argues that the lyons appraisal violated this requirement when it described the property as three separate lots cave buttes argues that the parties stipulated that the property was three lots when it was transferred to the dis- trict in date and that the parties completed the transfer with three separate deeds gotcha says the commissioner the property may have been transferred in date and the appraisal may have been done in date but the property was effectively split into three lots only on date-under arizona law the commis- sioner argues a property split is deemed effective only when the county assessor completes his identification and valu- united_states tax_court reports ation of the resulting parcels ariz rev stat ann sec supp see premiere rv mini storage llc v maricopa cty ariz ct app that’s true for property-tax valuation but the parcel’s three- way division here was legally recorded date and there is no evidence that the district thought that the division was invalid or that the effective date of the split for property-tax purposes otherwise affected the property’s value the commissioner also contends that the lyons appraisal was based on erroneous information about access to utilities that wolfe and siddle provided to the appraisers he says that the lyons appraisal stated there was electricity a quarter mile away from the property when in reality it was three-quarters of a mile away cave buttes counters by arguing that its appraiser valued the property as raw land with a downward adjustment for the lack of utilities to the property the commissioner next says that the lyons appraisal wrongly assumed the property had access we disagree the lyons appraisal states access to the land is currently by an un-named gravel road in the cave buttes recreation area the entrance to the property is gated the former owner mr siddle informed us that when he owned the land he had a key to unlock the gate in order to access the property the entrance for the property is on the south side of the recre- ation area on cave creek dam road we do not find this information to be inaccurate hendershot had indeed pro- vided a letter granting permission and key to open the gate on the south end of the property to wolfe we also think that these arguments about utilities and access miss the point of the regulation’s requirement that an appraisal describe the property the lyons appraisal describes the property as a hillside lot with mountain and city views it provides an address maps and aerial photo- graphs that identify the property it says the property is located at the southwest corner of jomax road and cave creek dam road in north phoenix and cites specific measurements of the lots since the purpose of this require- ment is to let the irs know what’s being donated a descrip- tion by address and characteristics is enough to strictly comply with the regulation though of course the commis- cave buttes l l c v commissioner sioner’s criticisms may yet affect our findings on the worth of cave buttes’ proof of the property’s value c prepared for income_tax purposes the commissioner argues that the lyons report does not contain a statement that the appraisal was prepared for income-tax purposes the report however states the pur- pose of this appraisal is to estimate the current market_value of the fee simple interest in the subject property as of the date of valuation for filing with the irs emphasis added we refuse to find that there are magic words required to fulfill this requirement and for filing with the irs is sufficient to substantially comply if not strictly comply with the requirement that the appraisal state it was prepared for income-tax purposes d date of value not the date of contribution under arizona law legal_title transfers on the date the deed is signed by the seller unconditionally delivered to the purchaser and accepted by the purchaser ariz rev stat ann secs a and b wolfe signed and deliv- ered the deeds and the purchase agreement to the district on date some other documents were required for closing and those were separately delivered on date the commissioner argues that on these facts legal_title transferred no later than date but the lyons appraisal states on its cover page that the date of the valu- ation was date and states inside that date was the date of valuation cave buttes points to dunlap v commissioner tcmemo_2012_126 wl there the appraisal provided a valuation_date one day before the easement was donated we found that although there wasn’t strict compliance with the requirements of the regula- tions this violation was a minor one and standing alone is not substantial id wl at here the date of valuation is off by at least days and at most days this was a deal with a number of moving parts and a somewhat vague closing date without any significant event that would obviously affect the value of the property in those two or three weeks we agree with cave buttes that it substantially complied with the regulation united_states tax_court reports e definition of fair_market_value for federal income-tax purposes fair_market_value is the appropriate standard for valuation it means the price at which the property would change hands between a willing buyer and a willing seller neither being under any compul- sion to buy or sell and both having reasonable knowledge of relevant facts sec_1_170a-1 income_tax regs the lyons appraisal uses the definition of market_value estab- lished under the financial institutions reform recovery and enforcement act of pub_l_no 103_stat_183 implementing regulations provide that market_value is the most probable price which a property should bring in a competitive and open market under all conditions requisite to a fair sale the buyer and seller each acting prudently and knowledgeably and assuming the price is not affected by undue stimulus implicit in this definition is the consummation of sale as of a specified date and the passing of title from seller to buyer under conditions whereby buyer and seller are typically motivated both parties are well informed or well advised and are acting in what they consider their best interest a reasonable_time is allowed for exposure in the open market payment is made in cash in united_states dollars or terms of finan- cial arrangements comparable thereto and the price represents normal consideration for the property sold unaffected by special or creative financing or sales concessions granted by anyone associated with the sale c f_r sec dollar_figure dollar_figure each component of the regulation’s definition of fair_market_value is present in the definition used in the lyons appraisal and for that matter the commissioner’s own expert-witness report which used the same definition as the lyons appraisal’s there’s a fair sale with buyer and seller acting prudently and knowledgeably and unaffected by undue stimulus the commissioner argues only that cave buttes did not strictly comply with the requirements in the regulation we’ll we note again that this is a new issue that the commissioner raised for the first time on brief this is the same definition the commissioner’s appraiser used in his appraisal cave buttes l l c v commissioner treat that as a concession on the issue of substantial compli- ance with this part of the regulation to sum up we find that cave buttes complied either strictly or substantially with each of the requirements for a qualified_appraisal report ii the property’s fair_market_value because we find that cave buttes complied-either strictly or substantially-with the qualified-appraisal regulation we can move onto the next contested issue the fair_market_value of the property if cave buttes is right that value is greater than what it claimed on its return if the commissioner is right that value is less a general considerations we begin with the general rules under sec_170 the amount of a charitable-contribution deduction is equal to the property’s fair_market_value less the value of any goods or services received in return sec_1_170a-1 income_tax regs the taxpayer has the burden of proving that the valu- ation of donated property should have been higher than that stated in the notice_of_deficiency 80_tc_872 aff ’d 757_f2d_1208 11th cir evans v commissioner tcmemo_2010_207 the regulations define fair_market_value as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_1_170a-1 income_tax regs see also united 317_us_369 we look at hypo- thetical willing buyers and sellers and do not construct par- ticular possible purchasers 249_f3d_1191 9th cir rev’g and remanding 112_tc_130 see also 243_f3d_1145 9th cir rev’g kaufman v commissioner tcmemo_1999_119 fair_market_value is a question of fact to be determined from all relevant evidence on the record 64_tc_183 43_tc_663 in determining fair_market_value we look to the highest-and-best use for the property in ques- tion see 985_f2d_36 1st united_states tax_court reports cir aff ’g in part rev’g in part tcmemo_1992_27 109_tc_303 van zelst v commissioner tcmemo_1995_396 aff ’d 100_f3d_1259 7th cir mclennan v united_states cl_ct aff ’d 994_f2d_839 fed cir highest_and_best_use is the reasonably probable and legal use of vacant land or an improved property that is physically pos- sible appropriately supported and financially feasible and that results in the highest value appraisal inst appraising residential properties 2d ed one item to con- sider is whether there are any potential uses that while prohibited on the valuation_date have a strong possibility of being achieved see eg crimi v commissioner tcmemo_2013_51 subsequent events are generally not considered in determining fair_market_value though they may be considered to the extent reasonably foreseeable on the valu- ation date citation omitted there are several accepted methods of estimating fair_market_value for any property including comparable sales income or discounted cashflow and replacement cost see terrene invs ltd v commissioner tcmemo_2007_218 the comparable-sales approach uses market data and looks for sales of property in the same market with similar characteristics that were made at arm’s length see 88_tc_1197 ndollar_figure revproc_79_24 1979_1_cb_565 both sides here use the com- parable-sales approach both parties also agree that the highest_and_best_use of the cave buttes property was for residential development the experts do disagree whether this highest_and_best_use was financially feasible b legal access the most contested issue in this case-and the most impor- tant in finding what was financially feasible for the prop- erty-is whether the property had access and if not what the cost and probability of obtaining access would be while the parties dispute whether there was physical access we find that there undoubtedly was hendershot’s letter to wolfe granting him temporary access from a gate to the south via a well-maintained gravel road already in existence proves there was physical access to the property whether there was legal access is the real issue the commissioner’s appraiser cave buttes l l c v commissioner loper says there wasn’t and that the owner would have to buy a right-of-way cave buttes argues it had or could obtain legal access in five different ways it had access pursuant to the deed reservation it had access pursuant to the minneapolis and st paul mining patents it had access pursuant to an implied easement it could obtain access by submitting an application and purchasing a right-of-way from the fcd and arizona and it could file a claim under ariz rev stat ann sec for a private right of way of necessity it also argues that gaining recognition of this legal access wouldn’t have been terribly expensive we begin with some vocabulary from first-year property law an easement is a right that one person has in the estate of another laurence v kruckmeyer p 2d ariz ct app see also jon w bruce james w ely jr the law of easements and licenses in land sec_1 the property subject_to the easement is the servient tenement the property benefited by the easement is the dominant tene- ment arizona recognizes several different types of ease- ments access by express easement cave buttes first argues that it had an express easement by virtue of the warrant deed reservation express easements must be expressly conveyed 545_f3d_1106 9th cir 460_f3d_1259 9th cir in fitzgerald and mcfarland the ninth circuit rejected express easements where the respective patents conveyed the prop- erty with the appurtenances thereof mcfarland f 3d pincite the court in fitzgerald explained that the word appurtenances implies there is an existing easement but does not create one fitzgerald living tr f 3d pincite citing 129_f3d_1348 10th cir the issue then hinged on whether an easement existed at the time of the grant and in both cases the court found it did not the taxpayer in mcfarland undermined his own argument through his representations that his prede- cessor’s access into the property was not protected by any united_states tax_court reports easement or other guaranty of continued access but in fitz- gerald the court cited a standard treatise on easements for the proposition that t he intent to grant an easement must be so manifest on the face of the instrument that no other construction can be placed on it fitzgerald living tr f 3d pincite quoting am jur 2d easements and licenses in real_property sec_15 the warranty deed states grantors shall have access from remaining property in st paul lode mining claim to low water mark of above described property emphasis added the parties agree that the low water mark was located at the northern section of the 40-acre parcel near the base of the cave creek dam but they dis- agree about whether a road through the 29-acre parcel trans- ferred to the district existed at the time that would have given access to the robinsons to the remaining part of their land this is an important difference-if there used to be a road right to the subject property over the district’s land then the deed’s language shall have access would lead us to find that cave buttes did indeed have an express ease- ment over the district’s land but was there such a road cave buttes offered old maps as proof that the cave creek dam road used to be a state highway that was regularly used to access the property when it was part of the larger 40-acre parcel the admissibility of this evidence is pivotal in determining whether access existed at the time of the deed and thus at the time cave buttes donated and sold its property these old maps are hearsay of course and we’d normally have to exclude them but cave buttes argues they are within the little-used ancient-document exception to the rule a properly authenticated ancient document one in existence years or more must meet three requirements to avoid exclusion the document must be more than years old regular on its face with no signs of obvious alterations and found in a place of natural custody or in a place where it would be expected to be found if these require- ments are met then the document is prima facie authenti- cated and therefore admissible fed r evid b rule b of the federal rules of evidence example extends the rule to electronically stored data and stresses the impor- tance of custody or place where it is found here the maps cave buttes l l c v commissioner are from and were converted into a digital format acces- sible online cave buttes obtained the maps from the arizona state library a state-maintained website the maps declare they are part of the arizona memory project a service of arizona state library archives and public records a divi- sion of the secretary of state cave buttes argues that the maps are at least years old in a condition that creates no suspicion about authenticity and were obtained from a place where if authentic they would likely be ie a library the commissioner responds that what cave buttes wants into evidence isn’t the actual old and crinkly map but a 21st-cen- tury digitized image of an old and crinkly map that image and certainly not the downloaded printout of that image is not years old and so there’s nothing ancient about it without some credible live testimony about the conversion process which cave buttes did not present he argues the maps are inadmissible as ancient documents this may seem like a newfangled issue but it’s not the commissioner cites 446_fedappx_940 9th cir for the proposition that private websites are not self-authenticating but the website here belongs to the arizona state library rule of the federal rules of evidence provides that a book pamphlet or other publication purporting to be issued by a public authority is self-authenticating see 706_f3d_1244 10th cir and the seventh circuit has explained that a docu- ment posted on a government website is presumptively authentic if government sponsorship can be verified by vis- iting the website itself 715_f3d_207 7th cir we choose to follow the seventh circuit and hold that a document posted to a government website is self-authenticating if government sponsorship of the site can be verified by visiting the website itself here we find it can be the website is a gov website and declares it is a division of the secretary of state the title of the this is an initiative made possible in part by a grant from the united_states institute of museum and library services to help arizona cultural institutions make their digital holdings available online the goal is to cre- ate a repository of government documents photographs maps and objects that chronicle arizona’s past and present http azmemory azlibrary gov cdm about united_states tax_court reports page is historic arizona county road maps and above the map portion of the document the caption states maricopa county arizona general highway and transportation map prepared by the arizona state highway depart- ment in cooperation with the u s department of agri- culture bureau of public roads data obtained from state-wide highway planning survey historic arizona county road maps arizona memory project http azmemory azlibrary gov cdm search collection har page we are satisfied that the information contained in the document is sufficient to meet all three requirements of the ancient- document rule and the downloaded image meets the standard of the self-authentication rule_of rule of the federal rules of evidence as being from a website issued by a public authority with the introduction of the old maps we find that cave creek dam road existed at the time the robinsons trans- ferred the northern portion of the land to the district see jenks f 3d pincite we are persuaded that cave buttes’ predecessors in title received express-access easements over the cave creek dam road and we thus find that an express easement existed at the time cave buttes sold its remaining 11-acre portion to the district access by implied easement because access is so important to the ultimate question of the property’s value cave buttes also argued that it had an implied easement arizona recognizes this concept porter v griffith p 2d ariz ct app an implied ease- ment can be made only in connection with a conveyance as an implied easement is based on the theory that whenever a grantor conveys property he includes or intends to include whatever is necessary for its beneficial use and enjoyment id pincite arizona law has four requirements the existence of a single tract of land so arranged that one portion derives a benefit from the other that was divided by a single owner into two or more par- cels via a separation of title before the separation the use of the newly servient parcel was long continued obvious and manifest to a degree which shows permanency and cave buttes l l c v commissioner the use of the claimed easement must be essential to the beneficial_enjoyment of the parcel to be benefited id here all four elements are met the property used to be part of a 40-acre mining patent the robinsons sold the northern section of the parcel to the district in the robinsons reserved access to the property in the warranty deed and access to the property is necessary for its enjoyment and use we therefore find in the alternative that cave buttes had an implied easement of access access by right-of-way as a last resort if we assume that there was neither an express nor an implied easement cave buttes argues that it still had the option to buy access to the property by going through a formal application process with the district this involves paying a dollar_figure application fee filing an application and obtaining stamped engineering plans hendershot esti- mated that a right-of-way would cost cave buttes around dollar_figure this includes inspection and appraisal fees this is the same process that the district used in when it obtained a right-of-way from the state of arizona-it paid dollar_figure plus fees for a right-of-way that was less than one- half mile we do not find that a process that was available to the district is unavailable to cave buttes under arizona law reasonable access to private property cannot be denied by the state or any political_subdivision of the state ariz rev stat ann sec we do not need to solve this problem here but we do need to reach a conclusion on the strength of cave buttes’ claim of legal access and its effect on the value of the property the greater the uncertainty the greater the decrease in the value of the property based on the foregoing we find that cave buttes had an exceptionally strong claim that it had legal access at the time of the transfer c other problems of comparability there are some other issues that the parties argue affect the property’s fair_market_value zoning cave buttes argues that the property was improp- erly downzoned and the ease of rezoning the property should united_states tax_court reports have been considered in the highest-and-best-use-analysis the commissioner argues that this argument is irrelevant to the question of value at the time of the transfer the prop- erty was zoned s-1 which provides for one dwelling_unit for the first acre and one additional dwelling_unit for each addi- tional acres this zoning designation would allow for at most two dwellings on the property or three after the metes- and-bounds split on the other hand if the property were rezoned as rural-43 this would provide for several more than three dwellings on the property we don’t think we need to decide this question both cave buttes’ and the commis- sioner’s appraisers valued the property based on the poten- tial development of three high-end residential properties even if cave buttes is correct that the ease of rezoning should have been considered it did not submit an appraisal that reflected this adjustment meaning any adjustments it thinks should be made to the value now are completely unsubstantiated missing steps the commissioner argues that the value of the property should not reflect steps that cave buttes decided not to pursue in the development of the property cave buttes treats this as an argument that it had to actu- ally put the property to its highest_and_best_use we think both parties are trying to make the other’s argument a straw_man in 87_tc_389 we held that the fair_market_value of the property turned on the realistic objective potential uses to determine what uses are reasonable and probable we focus on t he highest and most profitable use for which the prop- erty is adaptable and needed or likely to be needed in the reasonably near future 292_us_246 see also hay v commissioner tcmemo_1992_409 the steps that it could reasonably and probably although the highest_and_best_use of property may be the ceiling on how much a willing buyer would pay for the property it is not necessarily the floor on how little a willing seller would accept the hypothetical will- ing buyer and the hypothetical willing seller will not invariably conclude their negotiation over price at a price reflecting the value of the property at its highest_and_best_use see 100_f3d_1259 7th cir aff ’g tcmemo_1995_396 139_tc_304 aff ’d in part and va- cated in part 755_f3d_236 5th cir cave buttes l l c v commissioner have taken within a reasonable proximity to the valuation_date must be factored into the valuation hay tcmemo_1992_409 what an appraiser must do after identifying a parcel’s highest_and_best_use is find comparables with a similar highest_and_best_use at the same stage of develop- ment eg raw land or make reasonable adjustments to comparables at different stages of development see crimi v commissioner tcmemo_2013_51 see also swf real_estate llc v commissioner tcmemo_2015_63 cost of obtaining access the most important of these for this case is of course the problem of access we have found that cave buttes had legal and physical access to its prop- erty but it also faced at least the possibility of a fight about getting its right vindicated that fight could be costly we therefore find that a reasonable buyer and seller would take into account that legal and physical access existed but there would likely be costs in working out the formal details of a particular access route we do not think it makes a dif- ference whether this is reflected in a subtraction from the final fair_market_value determination or another adjustment to be made to the comparable properties in determining the initial fair_market_value d comparing the comparables this brings us to the main event of this part of the case- the fight between cave buttes’ appraiser and the commis- sioner’s we summarize each report focus on their dif- ferences and explain which we find persuasive the mcmillen report mcmillen cave buttes’s appraiser at trial began by establishing a highest_and_best_use of three homes this corresponds to the three parcels that cave buttes had created and recorded we agree that this use is in accord with the zoning in effect at that time mcmillen’s key preliminary conclusion is that cave buttes had a very strong claim to legal access as explained at length above we agree with this conclusion mcmillen then looked for comparable sales of property in the same state of development ie raw land he found seven five of which were in the same neighborhood as the united_states tax_court reports cave buttes property he then looked to nine factors that he reasoned might differ between his comparables and the cave buttes property property rights conveyed financing terms of the sale conditions of the sale time of sale location views access which includes access for utility extensions hillside location and size the first three made little difference each of mcmillen’s comparables was held in fee simple was sold for cash and was part of a sale between unrelated parties the cave buttes property was also held in fee simple and part of com- puting its fair_market_value is to determine a reasonable cash price between unrelated parties the remaining factors were a bit more complicated time of sale an ideal appraisal would have comparable sales made on the same date as the date of appraisal this is in the real world usually impossible and mcmillen’s comparables include two from and two from which are some distance in time from date but as even the commissioner’s expert recognized land prices in the area of cave buttes’ property were in general increasing from through the end of they leveled off at the time of valuation in this case before going on their long swoon to and through the crash of mcmillen did not adjust the prices of his comparables from the earlier years and made reasonable adjustments for his two remaining comparables from late when prices had already begun going down location in looking for comparables mcmillen found four that were fairly near the cave buttes property two were farther away from downtown phoenix and one was in a more industrial and thus less desirable location he made the only two that were not in the same neighborhood were sale sec_2 and but these were still located one neighborhood away were still in phoe- nix and had the same highest_and_best_use cave buttes l l c v commissioner upward adjustments for these of between and percent we find this reasonable views mcmillen credibly reported that market data showed sites with good views were more valuable than sites without his comparable sec_1 and were level lots so he made a adjustment for lack of hillside views his other comparables had some view but not the exceptional views of the cave buttes property we find these adjustments reason- able access here mcmillen made two important conclusions the most important was that the cave buttes property had legal access we agree with this conclusion for the reasons we’ve already discussed but mcmillen also recognized that the access was contested and certainly more difficult than access to raw land with a road already nearby he therefore made substantial downward adjustments -30 to the prices of the comparables to reflect their better access and the effect of that superior access on the cost of for example extending utility access to the cave buttes site we find these adjustments reasonable hillside while a lot with a better view commands a better price a hillside location itself brings higher costs of develop- ment-for example the probability of higher costs of grading and delivering materials to the site this is foreseeable and reflected in raw land prices we therefore agree with mcmillen that this merited an adjustment in the two comparables on level ground size both experts agreed that smaller lots generally sell for a higher per-acre price than larger lots all things being equal two of mcmillen’s comparables were notably smaller than the cave buttes property and his downward adjust- ments to their prices was also reasonable mcmillen valued the property as three separate lots com- puting a per-acre price and then applying it to each of the an upward adjustment reflects positive qualities in the appraised property that are lacking in the comparable_property a downward adjust- ment reflects negative qualities in the appraised property that are present in the comparable_property an appraiser might make an upward adjust- ment for example by increasing a comparable’s per-acre price by per- cent if the subject property had a better view or grade or size he might make a downward adjustment for example if the appraised property had inferior access united_states tax_court reports lots summing their total ultimately mcmillen determined the market_value of the property to be dollar_figure per square foot for a total of dollar_figure the loper report john loper the commissioner’s expert also appraised the property he based his appraisal on the assumption that the cave buttes property was without any legal access at all this immediately caused problems for his analysis since there were apparently no raw land sales with no access for him to compare the cave buttes property to he used a sort of comparable-sales approach anyway he found six sales of land dispersed over a wider area than mcmillen’s comparables but he concluded that they were not actually comparable because none were similarly landlocked though he agreed that the partnership could legally build three homes under existing zoning laws these assumptions led loper to conclude that the highest_and_best_use of the property was to just hold the property for future residential development because no development was feasible on the valuation_date and yet even with these unreasonable inputs his report and testimony reaches some useful conclusions he testified that the lots could be sold separately and acknowledged that the metes-and-bounds split was a legal division but then considered the property as a whole instead of as three sepa- rate and smaller lots and made a downward adjustment accordingly four of his comparables were farther from free- ways and not even in phoenix but he made no adjustment to their reported sale price to reflect that and in the end he applied a whopping percent discount for cave buttes’ lack of access to its property bringing his value down to dollar_figure the power of these unreasonable assumptions was revealed in one of cave buttes’ exhibits-it showed that had loper assumed the property had access honored the metes- and-bounds split viewed the property as three separate lots and made an adjustment for its superior view his own method would have produced a value of between dollar_figure million and dollar_figure million conclusion we find mcmillen’s appraisal entirely reason- able we agree that the comparable sales should have been adjusted upward to reflect the views from the cave buttes property we agree that the cave buttes property should have been valued as three separate lots to reflect the metes- cave buttes l l c v commissioner and-bounds split rather than as one 11-acre parcel and we agree that the appraisal should have assumed there was legal access to the property and then made a downward adjustment to reflect the cost of obtaining that access the mcmillen report valued the property at dollar_figure7 million we find this figure reasonable and adopt it as our finding e bargain sale charitable_contributions the commissioner makes one final point-even if one finds for cave buttes on most of the little contested points would one be missing the forest for the trees-or perhaps its sonoran equivalent of missing the boulder for the gravel he argues that this is exactly the type of transaction that con- gress intended to prevent with strict substantiation require- ments he frames this case as a situation where a partner- ship has orchestrated a voluntary open-market sale trans- action to appear as if it was a bargain sale to enable its part- ners to entirely offset their significant capital_gain with a charitable-contribution deduction cave buttes however argues that it isn’t blasting a new loophole in the code it found at least a couple similar prece- dents 73_fsupp2d_912 e d tenn and consol investors group v commissioner tcmemo_2009_290 in herman the taxpayers bought significantly discounted hospital equipment from a bankrupt hospital they had the equipment appraised and then donated the equipment to a new hospital and claimed a charitable-contribution deduction herman f_supp 2d pincite the court found that the taxpayers were not acting to capitalize on the distressed-sale price of the hospital equipment but rather were acting to keep the equipment in use id simply because a taxpayer’s efforts result in a wind- fall does not mean he acted with the intent to benefit from that windfall id pincite in consol investors the taxpayer donated real_property in a bargain-sale transaction to the ohio turnpike commission otc to complete an inter- change with another highway the otc needed to acquire a right-of-way and buy the taxpayer’s property the otc offered dollar_figure but the property had been rezoned and the taxpayer’s appraisal said it was worth dollar_figure million after sev- eral offers and counteroffers the otc eventually paid the taxpayer dollar_figure and the taxpayer claimed a charitable united_states tax_court reports contribution deduction for the remaining fair_market_value we determined that despite the otc’s failure to acknowledge the higher fair_market_value of the donated property the taxpayer had made a valid donation of dollar_figure as in her- man and consol investors the taxpayers here obtained good appraisals and we see no reason why we should not accept cave buttes’ appraisal report in its entirety as the best reflection of fair_market_value and determine that it was entitled to the full amount of the deduction see consol investors tcmemo_2009_290 to reflect the foregoing an appropriate order will be issued f we listed as a third issue whether cave buttes owed an accuracy-re- lated penalty for gross-valuation misstatement under sec_6662 be- cause the value of cave buttes’ property is actually higher than the amount that it claimed on the partnership return there can be no penalty under sec_6662
